Citation Nr: 0703764	
Decision Date: 02/06/07    Archive Date: 02/14/07	

DOCKET NO.  05-06 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing. 

2.  Entitlement to service connection for asbestosis. 

3.  Entitlement to service connection for diabetes mellitus, 
claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from June 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a rating decision of December 2005, the RO granted service 
connection for tinnitus.  Accordingly, that issue, which was 
formerly on appeal, is no longer before the Board.

As regards the issue of service connection for diabetes 
mellitus, the United States Court of Appeals for Veterans 
Claims (Court) has issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) which reversed a decision of the Board 
which denied service connection for disabilities claimed as a 
result of exposure to herbicides.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Haas, and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and the 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent which might 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  Those 
specific claims affected by the stay include those involving 
claims based on herbicide exposure in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal, or 
service on a vessel off the shore of Vietnam (as in this 
case).  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or for many years thereafter, nor is 
there evidence of hearing loss disability (as defined by VA 
regulation), either in service, or thereafter.  

2.  Asbestosis is not shown to have been present in service, 
or at any time thereafter.


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Asbestosis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain, 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. 
App. at 121.  

In the present case, in correspondence of July 2003 and March 
2006, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records and examination reports, as well as 
the transcript of a hearing before the undersigned Veterans 
Law Judge in October 2006.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the clear weight of the evidence 
is against the appellant's claims for service connection, any 
question as to the appropriate evaluation or effective date 
to be assigned is rendered moot.  Any error in the sequence 
of events or content of the notice is not shown to have had 
any effect on the case, or to have caused injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at an October 2006 
hearing before the undersigned Veterans Law Judge; VA and 
private medical records; and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for chronic 
defective hearing, as well as for asbestosis.  In pertinent 
part, it is contended that the veteran's current hearing loss 
is the result of acoustic trauma in service.  Further 
contended is that the veteran currently suffers from 
asbestosis incurred as a result of his active military 
service.  More specifically, it is argued that, while serving 
in the United States Navy off the coast of the Republic of 
Vietnam, the veteran slept in quarters contaminated by 
asbestos.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2005).

In the case at hand, service medical records fail to document 
the presence of chronic defective hearing.  At the time of a 
service separation examination in June 1968, hearing for both 
the whispered and spoken voice was 15/15, and no pertinent 
diagnosis was noted.  In point of fact, the earliest clinical 
indication of the potential presence of a chronic hearing 
loss is revealed by a VA outpatient audiometric evaluation 
dated in June 2003, almost 35 years following the veteran's 
discharge from service, at which time there was noted the 
presence of a bilateral mild sensorineural hearing loss.

The Board observes that, on VA audiometric examination in 
October 2005, pure tone air conduction threshold levels, in 
decibels, were as follows:  

HERTZ
500
1000
2000
3000
4000
RIGHT EAR
25
25
25
20
20
LEFT EAR
25
25
25
20
20

Speech recognition scores were 96 percent in the each ear.  
The pertinent diagnosis noted was normal hearing bilaterally 
in the frequency range from 250 to 8,000 Hertz, with normal 
middle ear function.  According to the examining audiologist, 
the veteran exhibited normal hearing in both ears.  Also 
noted was that military noise exposure had not compromised 
the veteran's hearing.  Finally, it was noted that hearing 
thresholds did not meet the VA criteria for disability.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's claimed hearing loss with 
any incident or incidents of his period of active military 
service.  More to the point, it has yet to be demonstrated 
that the veteran suffers from hearing loss disability (as 
defined by VA regulation), or, for that matter, any chronic 
loss of hearing.  Accordingly, service connection for 
bilateral defective hearing must be denied.

Regarding the issue of service connection for asbestosis, the 
Board notes that the VA has issued certain procedures on 
asbestos-related diseases which provide guidelines for use in 
the consideration of compensation claims based on exposure to 
asbestos.  See VA Adjudication Procedure Manual, M21-1 MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (September 
29, 2006); see also McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or postservice 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims also indicated that, while the veteran, as a lay 
person, is not competent to testify as to the cause of his 
disease, he is competent to testify as to the facts of his 
asbestos exposure.  See McGinty, 4 Vet. App. at 432 (1993).

In the present case, service medical records fail to 
demonstrate the existence of chronic disability attributable 
to inservice asbestos exposure.  In point of fact, there is 
no corroborating evidence that, while in service, the veteran 
was, in fact, exposed to asbestos.  Even assuming, for the 
sake of argument, that the veteran, as a member of the United 
States Navy during the Vietnam war, was exposed to asbestos 
in service, there is no evidence of pathology resulting from 
that exposure during the veteran's period of active military 
service.

The Board observes that, at the time of a VA chest X-ray in 
March 1991, there was no evidence of any acute infiltrates of 
the veteran's lungs.  Moreover, subsequent radiographic 
studies of the veteran's chest conducted in August 2003 
showed no evidence of any "failure" infiltrate or acute 
disease.  While in a statement of February 1998, a private 
physician indicated that radiographic studies conducted at 
that time revealed bilateral interstitial fibrotic changes 
consistent with asbestosis, there is no indication that that 
physician had access to the veteran's service medical 
records, or to other pertinent evidence contained in the 
veteran's claims file.  While in correspondence of February 
2000, another of the veteran's physicians offered his opinion 
that the veteran suffered from asbestosis "on the basis of 
abnormal pulmonary function studies, chest X-ray 
abnormalities, physical examination findings, and 
occupational history," that same physician clearly noted 
that, during the period from 1968 to 1970, the veteran was 
involved in residential construction.  Further noted was that 
the veteran worked for Dow Chemical Company between 1976 and 
1977, where he was involved in cleaning up asbestos spills in 
a warehouse.  Reportedly, the veteran's heaviest (asbestos) 
exposure had occurred while delivering bags of raw asbestos 
for loading and stacking in a warehouse during the period 
from 1980 to 1988.  Moreover, as of February 2002, the 
veteran continued to work in construction insulating homes, 
though not with asbestos.

In an attempt to clarify the etiology of the veteran's 
claimed asbestosis, the veteran underwent VA respiratory 
examination in April 2006.  At the time of that examination, 
it was noted that the veteran's claims folder was available, 
and had been reviewed "very thoroughly."  Also noted was that 
the examiner had access to all of the veteran's computerized 
progress notes.  

According to the veteran, he had served in the United States 
Navy from June 1966 through July 1968, a portion of which 
represented service off the coast of Vietnam for a period of 
from 8 to 12 months.  Reportedly, the veteran had been 
evaluated by a physician in October 2005, at which time it 
was noted that the veteran had smoked from the age of 16 
until the age of 56.  According to that physician, the 
veteran was reportedly diagnosed with asbestosis by a "B 
reader" in Galveston, Texas.  However, no documentation was 
apparently available to that physician.  Based on the 
evidence available, that physician concluded that the veteran 
was a diabetic who suffered from hypertension, erectile 
dysfunction, and chronic obstructive pulmonary disease.  
Significantly, there was no mention of asbestosis in that 
physician's evaluation.

The examining VA physician further indicated that the veteran 
had been followed at the VA Medical Center in Houston, Texas, 
for, among other things, chronic obstructive pulmonary 
disease.  Reportedly, the veteran's most recent chest X-ray 
was in October 2005, and was "clear," without any changes 
which would possibly document or suggest asbestosis.

The VA physician noted that he had reviewed the 
aforementioned February 1998 report of a private physician, 
which report noted the presence of irregular interstitial 
opacities in both the veteran's mid and lower lungs.  
However, at that time, the veteran was apparently involved in 
litigation, during the course of which his attorneys referred 
him to that physician.  

The VA examiner also noted that he had reviewed the 
aforementioned February 2000 report of a private physician, 
which report concluded that the veteran suffered from 
asbestosis "based on abnormal pulmonary function tests, chest 
abnormalities, physical findings, and occupational history."  
However, it was once again noted that the veteran had smoked 
up to 40 cigarettes a day, starting at the age of 16, and had 
quit only five years earlier.  Reportedly, the veteran had 
been diagnosed with chronic obstructive pulmonary disease 
about 10 or 15 years earlier.  

Prior to examination, it was explained to the veteran that 
there was absolutely "no documentation" at that VA medical 
facility regarding asbestosis.  Moreover, repeat chest X-rays 
had not described any changes confirming that disease 
process.  On physical examination, auscultation of the 
veteran's lungs showed only moderately prolonged processes, 
with two or three wheezes in the right base which appeared 
after coughing.  The pertinent diagnoses noted were chronic 
obstructive pulmonary disease, with a history of heavy 
smoking; and chronic bronchitis.  According to the examiner, 
asbestosis, at present, was not documented in VA medical 
facility records.  Further noted was that the issue regarding 
the relationship between the veteran's claimed asbestosis and 
asbestos exposure in service could not be resolved "without 
resort to mere speculation."  

The Board observes that, on subsequent VA radiographic 
examination of the veteran's chest conducted in April 2006, 
there was once again no evidence of any acute lung 
infiltrates or active disease.  

Based on a review of the entire evidence of record, the Board 
is compelled to conclude that the veteran does not, in fact, 
suffer from pulmonary fibrosis (asbestosis).  Under the 
circumstances, the veteran's claim for service connection for 
that disability must be denied.


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for asbestosis is denied. 



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


